Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to the claims overcomes the 112(b) rejection on record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 8695290 by Kim et al (hereinafter Kim) in view of US 20140008312 by Durney. 

Regarding Claim 10, Kim teaches a solar track comprising a hollow tube (400 Fig. 11 teaching the claimed “at least one support structure defining a support channel”) having a splice comprising at least one beveled edge disposed therein (110 Fig. 11, 12 teaching the claimed “a splice positioned within the support channel, wherein the expandable splice includes at least one planar beveled corner panel to reinforce the at least one support structure, the at least one planar beveled corner panel spaced from a corner of the support channel”). 

Kim fails to disclose the splice is expandable. 

However, Durney discloses a splice for insertion into a hollow tube of a solar tracker wherein the splice is expandable and compressible (Fig. 7C and 7D teaching the claimed “expandable”). Such a configuration allows for ease of insertion ([0076]-[0077]). 

Therefore, a skilled artisan would be motivated to form Kim’s splice to be expandable and collapsible, as taught by Durney so as to facilitate ease of insertion. 

Regarding Claim 12, modified Kim discloses the splice is expandable and compressible such that Durney motivates a skilled artisan to include predefined low-force bend lines in side panels thereof to facilitate the compressible configuration (Durney [0076]). As such, Kim’s splice would include such low-force bend lines in the panels thereof, resulting in the splice in a “narrow configuration”. The splice (reproduced below) has a top panel (1), a bottom panel (6), a first side panel including a first median panel (3), first converging panel (2), first diverging panel (4), and  a second side panel including a second median panel (8), a second converging panel (7), and a second diverging panel (9) such that the side panels include at least two bend points, either connecting the diverging/converging panels to the median panels and/or the low-force bend lines teaching the claimed “wherein the expandable splice in the narrow configuration includes a top panel, a bottom panel, a first side panel including a first converging panel attached to a first end of a first median panel and a first diverging panel attached to a second end of the first median panel, the first panel including two bend points, and a second side panel including a second converging panel attached to a first end of a second median panel and a second diverging panel attached to a second end of the second median panel, the second panel including two bend points”). The top panel is connected to the first side panel directly through the first converging panel and the bottom panel is connected to the second side panel directly through the second diverging panel, teaching the claimed “wherein the first and second side panels are connected to the top and bottom panels either directly or by the at least one beveled corner panel to form a channel therebetween”. 


    PNG
    media_image1.png
    264
    572
    media_image1.png
    Greyscale
 

Regarding Claim 13, as modified Kim is motivated to include a low-force bend line in each panel, when in the “narrow configuration”, the first converging panel may include a bend so as to form a “v” shape inward between the first median panel and the first top panel (see Durney Fig. 7C, Kim Fig. 12). As such, the resulting v-shape would be a beveled edge connected the top panel and the first median panel at a non-perpendicular planar angle, reading on the claimed “wherein the first converging panel of the first side panel of the expandable splice in the narrow configuration is connected to the top panel by a first top planar beveled corner panel”. 

Regarding Claim 14, as modified Kim is motivated to include a low-force bend line in each panel, when in the “narrow configuration”, the first diverging panel may include a bend so as to form a “v” shape inward between the first median panel and the bottom panel (see Durney Fig. 7C, Kim Fig. 12). As such, the resulting v-shape would be a beveled edge connected the bottomp panel and the first median panel at a non-perpendicular planar angle, reading on the claimed “wherein the first diverging panel of the first side panel of the expandable splice in the narrow configuration is connected to the bottom panel by a first bottom planar beveled corner panel”. 

Regarding Claim 15, as modified Kim is motivated to include a low-force bend line in each panel, when in the “narrow configuration”, the second converging panel may include a bend so as to form a “v” shape inward between the second median panel and the top panel (see Durney Fig. 7C, Kim Fig. 12). As such, the resulting v-shape would be a beveled edge connected the top panel and the second median panel at a non-perpendicular planar angle, reading on the claimed “wherein the second converging panel of the second side panel of the expandable splice in the narrow configuration is connected to the top panel by a second top planar beveled corner panel”. 

Regarding Claim 16, as modified Kim is motivated to include a low-force bend line in each panel, when in the “narrow configuration”, the second diverging panel may include a bend so as to form a “v” shape inward between the second median panel and the bottom panel (see Durney Fig. 7C, Kim Fig. 12). As such, the resulting v-shape would be a beveled edge connected the bottom panel and the second median panel at a non-perpendicular planar angle, reading on the claimed “wherein the second diverging panel of the second side panel of the expandable splice in the narrow configuration is connected to the bottom panel by a second bottom planar beveled corner panel”. 

Regarding Claim 17, modified Kim discloses fasteners may be utilized in any configuration to attach the internal splice to the hollow tube, such that a skilled artisan would be motivated to use fasteners along any interface including one of the side walls such as the first median wall (Kim Col 10 L 27-34 teaching the claimed “wherein at least one of the first median panel and the second median panel of the expandable splice in the narrow configuration further comprises one of more fastening members”). 

Regarding Claim 18, modified Kim discloses a first beveled edge in the expanded configuration and in the compressed configuration (Kim Fig. 12 teaching the claimed “wherein the expandable splice includes the at least one planar beveled corner panel in both the narrow configuration and the expanded configuration”).

	Regarding Claim 20 and 21, as modified Kim motivates a skilled artisan to include low-force bend points in each side wall and as Kim discloses 9 distinct walls, there would be no less than 9 vertices related to the connection of each wall to another and 9 as low-force bend points within each wall, resulting in no less than 18 total vertices (Kim Fig. 12 teaching the claimed “wherein the expandable splice in the narrow configuration includes at least 10, 12 vertices”). 

Regarding Claim 22, modified Kim discloses an external component of the splice which assists in aligning adjacent hollow tubes (175 Fig. 1B teaching the claimed “wherein the expandable splice further comprises at least one alignment tab protruding outwardly from at least one of the top or bottom panel of the splice”).  

Regarding Claim 23, Kim discloses the expandable splice includes a curved edge (Kim Fig. 12 teaching the claimed “wherein the expandable splice further comprises a curved edge on at least one of the proximal or distal ends of at least one of the top panel, the bottom panel, the first side panel, or the second side panel”). 

Regarding Claim 24, Kim discloses a hollow tube onto which a solar panel is mounted (400 Fig. 11, 12 for example teaching the claimed “wherein the support structure is a torque tube”). 

Regarding Claim 27, modified Kim discloses the splice can be configured between a compressed and expanded configuration (Durney Fig. 7C, 7D teaching the claimed “wherein the expandable splice is configured to transition between a narrow configuration and an expanded configuration”). 

Allowable Subject Matter
Claim 11 reads free of the prior art and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721